       Case 18-30180-grs        Doc 64     Filed 10/26/18 Entered 10/26/18 11:11:13         Desc Main
                                           Document      Page 1 of 1


                            IN THE UNITED STATES BANKRUPTCY COURT
                                     Eastern District of Kentucky
                                          Frankfort Division


       In the Matter of:                                      }
                                                              }      Case No. 18-30180
       Bobby J. Sizemore                                      }      Chapter 13
                                                              }
       Debtor                                                 }


                                                     ORDER

            Upon Debtor’s Objection to Claim Number 3 filed by Freedom Road Financial., and the

       Court being sufficiently advised;

             IT IS HEREBY ORDERED AND ADJUDGED that Debtor’s Objection to Freedom

       Road Financial’s Proof of Claim is hereby SUSTAINED and the claim is disallowed.

             A copy of this Order will be mailed to the Debtor, Counsel for Debtor, the Trustee, and to

       all scheduled creditors and parties in interest.

       Submitted By:

       Julie Ann O’Bryan
       Counsel for Debtor
       KY Bar ID: 80226
       O’Bryan Law Offices, PSC
       1717 Alliant Ave. Ste. 17
       Louisville, KY 40299
       Phone: (502) 339-0222
       Fax: (502) 339-0046
       rebecca@obryanlawoffices.com




__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                          Signed By:
                                                          Gregory R. Schaaf
                                                          Bankruptcy Judge
                                                          Dated: Friday, October 26, 2018
                                                          (grs)
